DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,5,11,21 rejected under 35 U.S.C. 103 as being taught by IZAWA; Hirokazu et al. (US 20180296049 A1) in view of WANG; Minjie et al. (US 20180176544 A1) in view of HATTORI; Kazushige et al. (US 20150350572 A1) in view of Bittan; Gur Arie et al. (US 20170323455 A1) 
Regarding claim 1, Izawa teaches, 
A cleaner performing autonomous traveling, (¶24 and Fig. 2, “vacuum cleaner 11, in this embodiment, is a so-called self-propelled robot cleaner (cleaning robot) “) the cleaner comprising: 
a main body; (¶25 and Fig. 2-20, “main casing 20”)
first and second cameras photographing (¶34 and Fig. 2-51a and 51b, “cameras 51a and 51b as (one and the other) image pickup means”) the periphery of the main body; (¶35 and Fig. 2-51a and 51b” cameras 51a, 51b are digital cameras which pick up digital images of a forward direction, which is the traveling direction of the main casing 20”) and 
a controller (¶25 and 38, and Fig. 1-27, “control means 27” is “a microcomputer including a CPU”) controlling the first and second cameras to capture an image (¶25 and 34, “control means (a control unit) 27” which is a controller for controlling “the image pickup part 25” which “image pickup part 25 includes cameras 51a, 51b”) according to preset order, (¶46 and Fig. 1-68, “image pickup control part 68, including a control circuit for controlling operation of shutters of the cameras 51a, 51b, operates the shutters at every specified time interval, thus exerting control to pick up images by the cameras 51a, 51b at every specified time interval.”) 
an infrared projector, (¶78 and 77, “beam irradiation part 73 with a light-emitting element, for example, an LED or a semiconductor laser is configured to irradiate a light beam B such as visible light or infrared ray forward in the traveling direction” which “a beam irradiation part 73 as light emitting means (a light emitting part) different from the lamp 53, disposed between the cameras 51a, 51b”)
wherein a direction in which the first camera is directed and a direction in which the second camera is directed form a predetermined angle, (¶35 and Fig. 2, “cameras 51a, 51b are disposed in the side surface portion 20a of the main casing 20 at positions which are skewed by a generally equal specified angle (acute angle) in the left-and-right direction with respect to a widthwise center line L of the vacuum cleaner 11 (main casing 20), respectively” such that “mage pickup ranges (fields of view) Va, Vb overlapping with each other”) and the controller generates three-dimensional (3D) coordinate information related to an object located near the main body using images obtained in the first and second cameras. (¶38, controller means 27 includes “an image generation part 63 as distance image generation means (a distance image generation part) for calculating a distance (depth) to an object (feature point) from the cameras 51a, 51b based on images picked up by the cameras 51a, 51b, and then generating a distance image based on the calculated distance to the object”) 
	But does not explicitly teach, 
a first projector paired with the first camera such that the controller adjusts the output value of the first infrared projector when the first camera is in an ON state; and 
a second projector paired with the second camera such that the controller adjusts the output value of the second infrared projector when the second camera is in an ON state,
and 
the controller repeatedly increases and decreases the output value of the first and second infrared projectors to a first value and a second value in order to change a target 
the controller turns on the first and second cameras at different points of time and derives the first and second cameras so that a driving time of the first camera and a driving time of the second camera partially overlap each other. 
	However, Wang teaches additionally, 
a first projector (¶35 and Fig. 3-11, “first infrared light generator 11”) paired with the first camera (¶25 and 46, “the first infrared image sensor 2 and the second infrared image sensor 3 are two infrared textured images” where “image sensor captures different infrared code when different infrared light generator operates”) such that the controller adjusts (¶38, “controller 13 used for controlling”) the output value of the first infrared projector when the first camera is in an ON state; (¶38, “controller 13 performs switching by transmitting a switching signal to the first infrared light generator 11” such that light generators “generate infrared light alternately” which can switch the first infrared light generator 11 to start “emitting light”) and 
a second projector (¶35 and Fig. 3-12, “second infrared light generator 12”) paired with the second camera (¶25 and 46, “the first infrared image sensor 2 and the second infrared image sensor 3 are two infrared textured images” where “image sensor captures different infrared code when different infrared light generator operates”) such that the controller adjusts (¶38, “controller 13 used for controlling”) the output value of the second infrared projector when the second camera is in an ON state, (¶38, “controller 13 performs switching by transmitting a switching signal” to the “second infrared light generator 12” such that light generators “generate infrared light alternately” which can switch “the second The infrared light generator 12 starts emitting light”)
and 
the controller (¶62-64, “controller 5 is respectively connected with the infrared coded projection system 1 and two infrared light image sensors”) repeatedly changes the output value of the first and second infrared projectors (¶62 and 31, “controller 5 can switch the operating mode of the infrared coded projection system” which includes “a first infrared light generator 11, a second infrared light generator 12”) to a first value and a second value, (¶62, controller 5 can “switch the operating mode of the infrared coded projection system so that the infrared coded projection system 1 can be switched to the next operating mode”) and the second value is set to a value higher than the first value (¶133 and 128, “different operating modes, at least two infrared coded projection devices of the at least three infrared coded projection devices are switched into operation in turn” such that multiple infrared coded projection devices project to project an “infrared beam farther and the intensity of the infrared beam projected to the monitoring space is higher”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang which can project multiple coded projection devices in different modes and with different intensities. These types of projections can be used in a process of depth data monitoring. 
But does not explicitly teach, 
the controller increases and decreases the output value of the projectors to a first value and a second value in order to change a target distance of the first and second cameras, and 

	However, Hattori teaches, 
the controller increases and decreases the output value of the projectors to a first value and a second value in order to change a target distance of the first and second cameras (¶59,62, and , “light projection control executed at S270, an increased amount in the intensity of the near infrared rays to be increased until the determination luminance ratio RR falls within the specified luminance range is calculated” and “light projection control executed at S270, a decrement in the intensity of the near infrared rays to be decreased until the determination luminance ratio RR falls within the specified luminance range is calculated” such that “region in which the object to be detected is likely to be present includes a region corresponding to the ends of the emission range”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori which can adjust the intensity of the projection. The intensity adjustments can control the luminance ratio of the detected projection onto a subject based on a range where an object can be detected. 
But does not explicitly teach, 
the controller turns on the first and second cameras at different points of time and derives the first and second cameras so that a driving time of the first camera and a driving time of the second camera partially overlap each other. 
However, Bittan teaches additionally, 
(¶123 and Fig. 12, “Charts 1202, 1204, 1206 show frame and pulse timing during three consecutive frames on each one of depth sensing devices 801, 802 and 803, respectively” where “exposure times and pulse emission times on a given depth sensing devices are substantially identical” but begin exposure at different times as depicted in Fig. 12)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan where exposure times for each sensing device captures at different times. This type of pulsing between multiple sensing devices can form a scan for depth from multiple directions. 

Regarding claim 5, Izawa with Wang with Hattori with Bittan teaches the limitation of claim 1, 
	Wang teaches additionally,
first and second infrared projectors emit an infrared signal of a predetermined different patterns. (¶73, “switching signal to control the infrared coded projection device in operation to stop and switch the next infrared coded projection device according to a predetermined order”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan where exposure times for each sensing device captures at different times. This type of pulsing between multiple sensing devices can form a scan for depth from multiple directions.

Regarding claim 11, Izawa with Wang with Hattori with Bittan teaches the limitation of claim 1, 
Izawa teaches additionally,
output value of the infrared projector is the first value, (¶78, “LED or a semiconductor laser is configured to irradiate a light beam B such as visible light or infrared ray”) the controller detects information related to an obstacle existing around the main body, (¶79, “light beams B irradiated from the beam irradiation part 73 are irradiated to an object O positioned ahead of the main casing 20” such that “light beam B is used as a feature point of the object O for calculation of a distance to the spot S”) by using the information obtained by the first and second cameras. (¶78, “light beams B be irradiated within the image pickup ranges (fields of view) Va, Vb overlapping with each other respectively of the cameras 51a, 51b”)
Wang teaches additionally,
first and second infrared projectors (¶35, “infrared coded projection system 1 is configured to split the light emitted by the first infrared light generator 11 and the second infrared light generator 12”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan where exposure times for each sensing device captures at different times. This type of pulsing between multiple sensing devices can form a scan for depth from multiple directions.

Regarding claim 21, Izawa with Wang with Hattori with Bittan teaches the limitation of claim 1,
	Wang teaches additionally, 
 (¶24,25,35, and  46, “infrared coded projection system 1 is configured to project textured infrared beams to the space to be measured” and “first infrared image sensor 2 and the second infrared image sensor 3 are configured to respectively image the space to be measured” where the “e infrared light generated by the first infrared light generator 11 and the second infrared light generator 12 is splitted by the optical system 14 and form an infrared discrete light beam which is distributed into the space to be measured” which the “image sensor captures different infrared code when different infrared light generator operates”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan where exposure times for each sensing device captures at different times. This type of pulsing between multiple sensing devices can form a scan for depth from multiple directions.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of WANG; Minjie et al. (US 20180176544 A1) in view of HATTORI; Kazushige et al. (US 20150350572 A1) in view of Bittan; Gur Arie et al. (US 20170323455 A1) in view of TSUJII; Masaharu et al. (US 20150323308 A1)
Regarding claim 6, Izawa with Wang with Hattori with Bittan teaches the limitations of claim 1,
	Wang teaches additionally,
(¶35, “infrared coded projection system 1 is configured to split the light emitted by the first infrared light generator 11 and the second infrared light generator 12”)
Tsujii teaches additionally,
camera performs a first step of turning on the first camera, (¶49 and fig. 7C, Open shutters signal as depicted in Fig. 7c in the 1st pulse signal) 
a second step of setting the output of the infrared projector to the first value, (¶48 and fig. 7B, Open shutters as depicted in Fig. 7c in the first pulse signal)
a third step of obtaining information related to an object existing within a first distance range from the main body by using the first camera, (¶49 and 50, “enable light to be adequately accumulated in the detection portions” while “an illumination interval T3 from when a specific infrared LED illuminates until the next infrared LED illuminates”) and 
a fourth step of turning off the first camera. (¶49 and fig. 7C, Close shutters signal as depicted in Fig. 7c in the 1st pulse signal)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the timing of Tsujii which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of WANG; Minjie et al. (US 20180176544 A1) in view of HATTORI; Kazushige et al. (US 20150350572 A1) in view of Bittan; Gur Arie et al. (US 20170323455 A1) in view of TSUJII; Masaharu et al. (US 20150323308 A1) in view of ROH; Hyun Duk (US 20110058053 A1)
Regarding claim 7, Izawa with Wang with Hattori with Bittan with Tsujii teaches the limitations of claim 6,
	Tsujii teaches additionally,
a fifth step of turning on the second camera, (¶49 and fig. 7C, Open shutters signal as depicted in Fig. 7c in the 1st pulse signal of the “shutters 561 to 563” of multiple cameras)
 a sixth step of obtaining information related to the object existing within the first distance range from the main body by using the second camera, (¶49 and 50, “enable light to be adequately accumulated in the detection portions” while “an illumination interval T3 from when a specific infrared LED illuminates until the next infrared LED illuminates”) and 
a seventh step of turning off the second camera. (¶49 and fig. 7C, Close shutters signal as depicted in Fig. 7c in the 1st pulse signal of the “shutters 561 to 563” of multiple cameras)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the timing of Tsujii which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device.
	But does not explicitly teach,
turning on the second camera when the first camera is being turned off in the fourth step,

turning on the second camera when the first camera is being turned off in the fourth step, (¶7, “mobile terminal alternately drives the two cameras”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the timing of Tsujii with cameras of Roh which will alternate camera driving. This allows for processing of images using a single image processor. 

Claim 8,9,10 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of WANG; Minjie et al. (US 20180176544 A1) in view of HATTORI; Kazushige et al. (US 20150350572 A1) in view of Bittan; Gur Arie et al. (US 20170323455 A1) in view of TSUJII; Masaharu et al. (US 20150323308 A1) in view of ROH; Hyun Duk (US 20110058053 A1) in view of Srinivasan; Venugopal et al. (US 20140254880 A1)
Regarding claim 8, Izawa with Wang with Hattori with Bittan with Tsujii with Roh teaches the limitations of claim 7,
	Wang teaches additionally,
first and second projectors (¶35, “infrared coded projection system 1 is configured to split the light emitted by the first infrared light generator 11 and the second infrared light generator 12”)
Tsujii teaches additionally,
an eighth step of turning on the first camera, (¶49 and fig. 7C, Open shutters signal as depicted in Fig. 7c in the 2nd pulse signal)
(¶48 and fig. 7B, Open shutters as depicted in Fig. 7c in the first pulse signal)
a tenth step of obtaining information related to an object existing within a second distance range, out of the first distance range, (¶49 and 50, “enable light to be adequately accumulated in the detection portions” while “an illumination interval T3 from when a specific infrared LED illuminates until the next infrared LED illuminates”)
from the main body using the first camera, and an eleventh step of turning off the first camera. (¶49 and fig. 7C, Close shutters signal as depicted in Fig. 7c in the 1st pulse signal)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the timing of Tsujii with cameras of Roh which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device.
	But does not explicitly teach, 
obtaining information related to an object existing within a second distance range, out of the first distance range,
	However, Srinivasan teaches additionally, 
obtaining information related to an object existing within a second distance range, (¶28, “on the dot pattern and how the dot pattern lays onto objects in the environment 100” which “image capturing device 104 also captures two-dimensional image data via one or more cameras (e.g., infrared sensors)”) out of the first distance range, (¶20, “a recognition system may increase power of an infrared (IR) lamp used to project a dot pattern onto the environment“ in order “to compensate for the limited depth range“)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the timing of Tsujii with cameras of Roh with the environment monitoring of Srinivasan which can increase the power of an infrared lamp. This technique can help adjust for a systems limitations and provide more range. 

Regarding claim 9, Izawa with Wang with Hattori with Bittan with Tsujii with Roh with Srinivasan teaches the limitations of claim 8,
Tsujii teaches additionally,
a twelfth step of turning on the second camera4New U.S. Patent ApplicationDocket No. P-1604 (¶49 and fig. 7C, Open shutters signal as depicted in Fig. 7c in the 2nd pulse signal of the “shutters 561 to 563” of multiple cameras)
a thirteenth step of obtaining information related to an object existing within the second distance range from the main body using the second camera, (¶49 and 50, “enable light to be adequately accumulated in the detection portions” while “an illumination interval T3 from when a specific infrared LED illuminates until the next infrared LED illuminates”) and 
a fourteenth step of turning off the second camera. (¶49 and fig. 7C, Close shutters signal as depicted in Fig. 7c in the 1st pulse signal of the “shutters 561 to 563” of multiple cameras)

But does not explicitly teach,
turning on the second camera when the first camera is being turned off in the eleventh step,
However, Roh teaches additionally, 
turning on the second camera when the first camera is being turned off in the eleventh step, (¶7, “mobile terminal alternately drives the two cameras”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the timing of Tsujii with cameras of Roh with the environment monitoring of Srinivasan which will alternate camera driving. This allows for processing of images using a single image processor. 

Regarding claim 10, Izawa with Wang with Hattori with Bittan with Tsujii with Roh with Srinivasan teaches the limitations of claim 9,
Tsujii teaches additionally,
controller sequentially and repeatedly performs the first to fourteenth steps. (¶48 and fig, 7a-7e, “illumination cycle” and “measurement cycle” as depicted in fig. 7a-7e which cycle the illumination and imaging in a cyclical manner based on a “calculation control device”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the timing of Tsujii with cameras of Roh with the environment monitoring of Srinivasan which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of WANG; Minjie et al. (US 20180176544 A1) in view of HATTORI; Kazushige et al. (US 20150350572 A1) in view of Bittan; Gur Arie et al. (US 20170323455 A1) in view of Srinivasan; Venugopal et al. (US 20140254880 A1)
Regarding claim 12, Izawa with Wang with Hattori with Bittan teaches the limitations of claim 1,
	Wang teaches additionally,
first and second projectors (¶35, “infrared coded projection system 1 is configured to split the light emitted by the first infrared light generator 11 and the second infrared light generator 12”)
the controller detects information related to a position of the main body, by using the information obtained by the first and second cameras. (¶60 and 121, “the processor 4 can determine depth data of the texture segment, based on the predetermined relative spatial position relationship between the two infrared light image sensors” such that “processor 3 is configured to analyze the infrared texture image formed by the imaging device 2 in each frame period to determine the depth data of each texture segment in the infrared texture image relative to the imaging device, so as to determine the depth data of the monitoring space”)
	But does not teach the additional limitation of claim 12,
	However, Srinivasan teaches additionally, 
output value of the infrared projector is the second value greater than the first value, (¶20, “a recognition system may increase power of an infrared (IR) lamp used to project a dot pattern onto the environment“) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the environment monitoring of Srinivasan which can increase the power of an infrared lamp. This technique can help adjust for a systems limitations and provide more range. 

Claim 13,14 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of WANG; Minjie et al. (US 20180176544 A1) in view of HATTORI; Kazushige et al. (US 20150350572 A1) in view of Bittan; Gur Arie et al. (US 20170323455 A1)  in view of HAMAGUCHI; GOMAICHI et al. (US 20170343338 A1) 
Regarding claim 13, Izawa with Wang with Hattori with Bittan teaches the limitations of claim 1,
	But does not explicitly teach the additional limitation of claim 13,
	However, Hamaguchi teaches,
first and second cameras (¶85, “image capture device is configured by a first image capture device 120A and a second image capture device 120B”) are red, green blue distance (RGBD) cameras. (¶110 and Fig. 10, “image capture device array 40” configured by four image capture elements where there is “one red image capture element "R" that receives red light, one blue image capture element "B" that receives blue light, one green image capture element "G" that receives green light, and one infrared image capture element "I" that receives infrared light”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the capture device assembly of Hamaguchi which uses a camera with a Bayer array. This type of camera can utilize infrared light sources since it includes a pixel which can capture infrared light.

Regarding claim 14, Izawa with Wang with Hattori with Bittan teaches the limitations of claim 1,
	But does not explicitly teach the additional limitation of claim 14,
	However, Hamaguchi teaches,
first and second cameras (¶85, “image capture device is configured by a first image capture device 120A and a second image capture device 120B”) are depth cameras. (¶63, “image capture device assembly” may be “a depth sensor” or “range sensor”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Wang with the projection control of Hattori with the exposure times of Bittan with the capture device assembly of Hamaguchi which uses a camera with a depth sensor. This type of sensor is capable of using the techniques that the prior art teaches, such as being able to capture a projected pattern from a light source. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483